UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                         __________________

                          No. 00-50347

                         __________________

         JUAN PEDRO IBARRA-MARTINEZ

                             Petitioner-Appellant

                   v.

         KENNETH L. PASQUARELL

                             Respondent-Appellee



          Appeal from the United States District Court for the
                 Western District of Texas, San Antonio

                            October 15, 2001

  Before REAVLEY, JOLLY and JONES, Circuit Judges.


  PER CURIAM:1

         IT IS ORDERED that the motion of appellant to remand case to

  district court for proceedings consistent with Supreme Court

  decisions in INS v. St. Cyr and Calcano-Martinez, Deboris is

  granted.    IT IS FURTHER ORDERED that the prior opinion dated

  January 19, 2001 is vacated.




     1
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.